Citation Nr: 1822875	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel
INTRODUCTION

The Veteran served active duty in the U.S. Army from July 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  The January 2010 rating decision denied the Veteran's request to reopen his claim for entitlement to service connection for hepatitis C because the evidence submitted was not new and material.  The Veteran filed his notice of disagreement and timely filed his VA Form 9 in July 2014.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2018.  The transcript of the proceeding is associated with the record.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied service connection for hepatitis C.

2.  The evidence submitted since the July 2005 rating decision is cumulative and redundant of the evidence of record at the time of the July 2005 decision, and does not relate to an unestablished fact necessary to substantiate the claim for service connection or raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for hepatitis C.  38 U.S.C. § 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Reopening for Entitlement to Service Connection for Hepatitis C

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the present case, the Veteran filed a claim to reopen his claim of entitlement to service connection for hepatitis C.  See August 2009 Statement in Support of Claim.  The RO, by a decision entered in January 2010, denied the claim.  The January 2010 decision stated that the Veteran's additional evidence did not establish a connection or nexus between the Veteran's in-service hepatitis and his current hepatitis C.  

Additionally, during the February 2018 hearing, the Veteran was informed that key evidence would be medical evidence establishing a relationship between the Veteran's current hepatitis and the hepatitis diagnosis he had in service.  The record was held open for thirty days to allow the Veteran to submit this medical evidence.  However, the evidence in the record does not serve to link the Veteran's current hepatitis and his in-service diagnosis.  

The Board notes that the Veteran did indicate that his primary care doctor agreed that his current condition started while on active duty.  See June 2013 Statement in Support.  However, records show that the Veteran requested an opinion letter from his primary care physician (PCP) in June 2013, but the opinion was not provided.  Moreover, during the February 2018 hearing, the Veteran failed to mention that he had this evidence although informed by the undersigned VLJ of its importance to substantiate his claim.  Moreover, as of the date of this decision, the Veteran has not presented this evidence.  Therefore, the Veteran's statement that his PCP agreed that his condition started during service is given little probative weight.

Based on the foregoing, the Board finds that the evidence of record is redundant and cumulative and does not serve to substantiate the Veteran's claim.  Accordingly, as there is no objective evidence that links the Veteran's current hepatitis C with his in-service diagnosis, the claim is not reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

The previously denied claim of entitlement to service connection for hepatitis C is not reopened.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


